MORROW, P. J.
Conviction is for theft; punishment fixed at confinement in the penitentiary for a period of two years.
In the brief and argument the judgment is attacked solely upon the ground that the evidence was not sufficient to support the verdict.
We find no statement of facts accompanying the record, in the absence of which the presumption that the verdict is sustained by the facts proved is conclusive.
The judgment is affirmed.

<S=oI’or other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes